DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 30-33, 35-37, 39-44, 46-48, 50 and 51-53 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keyser 3,776,576.
In regard to claims 30, 43 and 50, Keyser discloses a preformed duct bank assembly module for placement in underground service, comprising: at least one elongate conduit 20 with a length for receiving and passing through a service delivery media and forming a joint with a corresponding conduit of an abutting (see fig. 1-2), adjacent duct bank assembly module; an encasing body 24 formed before module placement and encasing the conduit 20 along its longitudinal extent between a first mating end and an opposed, second mating end of the body; each end of the at least one elongate conduit being provided with a male 16 or female mating end 12 for joining with a corresponding male or female mating end of the corresponding conduit of the abutting duct bank assembly in a self-locking, self-sealing joint, wherein the self-locking, self-sealing joint comprises a sealing element 34 and a restraining member 68, the restraining member having one or more protrusions 48 for engaging and locking the corresponding mating end (element 68 self locks through a spring force with 70 is removed).
In regard to claims 31, 44 and 51, wherein the at least one elongate conduit comprises
at least one means 22 for resisting relative motion between the conduit 20 and the encasing body 24 resulting from differential loading between the conduit and the encasing body.  
In regard to claims 32 and 46, wherein the female end of the elongate conduit comprises a belled end 38.
In regard to claims 33, 47 and 53, wherein the belled end 36 comprises a restraining means 68 that engages and locks the corresponding male end when the male end is inserted into the bell end and a gasket 34 for forming a watertight seal with the inserted male end 16.
In regard to claim 36, wherein the encasing body 24 comprises a formable encasing material (concrete).
In regard to claim 37, wherein the encasing material 24 comprises precast concrete.
In regard to claim 39, wherein the service delivery media is selected from the group consisting of fluid delivery (see first paragraph).
In regard to claim 40, further comprising a grounding wire 22 extending between the first mating end and the second mating end.
In regard to claim 41, wherein the at least one means for resisting relative motion between the conduit 20 and the encasing body 24 comprises a collar 16 or 12 fixed to a portion of the outside circumference of the conduit 20 and extending into the encasing body 24.
In regard to claim 42, the self-locking, self-joining joint further comprises a casing member 36, the casing member having an inner circumferential groove 46 for receiving the restraining member 68.
In regard to claim 48, wherein each mating end has a shear transfer mechanism (overlapping portions of 12 and 16 and also 88) associated therewith for engagement with a corresponding shear transfer mechanism of an adjacent duct bank assembly, said shear transfer mechanism comprises a shear structure 16 at one mating end of the encasing body 24 and a recess 12 at an opposite mating end of the encasing body opposite the shear structure, further comprising causing the recess 12 of one duct bank assembly to receive the shear structure 16 of an abutting, adjacent duct assembly.
In regard to claim 52, wherein each mating end has a shear transfer mechanism (overlapping portions of 12 and 16 and also 88) associated therewith for engagement with a corresponding shear transfer mechanism of an adjacent duct bank assembly, said shear transfer mechanism for resisting relative motion between said encasing body and an encasing body of the abutting, adjacent duct bank assemble module resulting from differential shear loading between said encasing body and an encasing body of the abutting, adjacent duct bank assembly module.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 34, 38, 45 and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keyser ‘576 in view of Devonshire 801,774.
In regard to claims 34, 38 and 49, Keyer discloses an assembly as described above for a 
single conduit, but does not disclose the assembly as part of a plurality of conduits.  Devonshire teaches that it is common and well known in the art to provide a similar type of connection assembly with either a single conduit (figs. 1-3) or a plurality of conduits (figs. 4-5).  Therefore it would have been obvious to one of ordinary skill in the art to modify the assembly of Keyser to include a plurality of conduits because inasmuch as the references disclose these elements as art recognized equivalents, it would have been obvious to one of ordinary skill in the art to substitute one for the other.  In re Fout, 675 F.2d 297, 301, 213 USPQ 532, 536 (CCPA 1982).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 30-53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10,876,661. Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming similar subject matter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078.  The examiner can normally be reached on Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID BOCHNA/Primary Examiner, Art Unit 3679